NO. 07-06-0179-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                    MAY 11, 2006
                           ______________________________

                            IN RE MICHAEL LOU GARRETT,

                                                       Relator
                          _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Michael Lou Garrett, acting pro se, petitioned for a writ of mandamus asking us to

order respondent, the district clerk of Potter County, to forward him a copy of the dismissal

order entered in his lawsuit against Jack M. Borden, et al. in cause number 94,198-A,

Potter County, Texas. Garrett, who is incarcerated, alleges that he requested a copy of

the dismissal order after receiving notice from the Potter County District Clerk that the

cause had been dismissed on March 31, 2006. So too does he allege that he needs a

copy of the order to effectively prosecute an appeal now pending with this court. Why the

copy of the dismissal order that will be included in the appellate record will not suffice goes

unmentioned. Nonetheless, we have attached a copy of the particular decree to this

opinion for Garrett’s perusal and overrule the petition for writ of mandamus as moot.



                                                   Per Curiam